Case 1:19-cv-00210-RA Document 32 Filed 11/05/19 Page 1of1

Ginsburg & Misk LLP

Gerard N. Misk, Esq. (gm7428)
Attorneys for Defendant

Giron Contracting Inc.

215-48 Jamaica Avenue

Queens Village, New York 11428
Telephone: (718) 468-0500
Facsimile: (718) 468-0592

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAFAEL FIGUEROA,

Plaintiff, Case No:
-against- 19-cv-210(RA)

IRENE YAGUDAEV, SOLOMON YAGUDAEV,

APS ELECTRIC INC., GIRON CONTRACTING INC.,
INCLINATOR ELEVETTE CO. OF NEW YORK, INC..
NEW YORK PLUMBING WORKS, INC., R.C.M.
ELECTRIC CORP. and SAL D.AMICO
CONSTRUCTION, INC.,

Defendants.

 

Xx
IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Third Party Plaintiffs,
-against-

NRG MAGIC CONSTRUCTION,

Third Party Defendant.
x

 

RULE 7.1 STATEMENT
Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for defendant,
Giron Contracting Inc., A DOMESTIC LIMITED LIABILITY COMPANY, a private non-
governmental party, certifies that the entity (i) is not publicly held, (ii) has no parent corporations,
and (iii) no publicly held corporation owns 10% or more of its stock.

Dated: November 5, 2019 oS

GERARD N. MISK, ESQ. (gm7428)

 

 

 

litelight-nrg.giron

 
